Exhibit 10.43

 

[g234981jwi001.gif]

ORACLE ORACLE SERVICES AGREEMENT ("OSA") OSA Reference Number:
US-11385744-OSA-18-MAY-2011 A. Agreement Definitions "You" and "your" refers to
Pioneer Financial Services, Inc. the individual or entity that has executed this
agreement and ordered services from Oracle Financial Services Software, Inc.
("Oracle"). Oracle will provide services to you under this agreement and an
ordering document that you and Oracle sign. The term "services" refers to
technical support, education, hosted/outsourcing services, consulting or other
services which you have ordered. Term of Agreement You may place orders under
this agreement beginning on May 18, 2011 ("effective date") and for three (3)
years thereafter. C. Rights Granted Upon payment for services you have the
non-exclusive, non-assignable, royalty free, perpetual, limited right to use for
your internal business operations, anything developed by Oracle and delivered to
you under this agreement; however, certain deliverables may be subject to
additional license terms provided in the ordering document. You may allow your
agents and contractors (including, without limitation, outsourcers) to use the
deliverables for this purpose and you are responsible for their compliance with
this agreement in such use. For anything developed or delivered under this
agreement that is specifically designed to allow your customers and suppliers to
interact with you in the furtherance of your internal business operations, such
use is allowed under this agreement. D. Ownership and Restrictions Oracle
retains ownership and all intellectual property rights to anything developed or
delivered under this agreement. The services provided under this agreement may
be related to your license to use programs owned or distributed by Oracle which
you acquire under a separate order. The agreement referenced in that order shall
govern your use of such programs. E. Warranties, Disclaimers and Exclusive
Remedies Oracle warrants that services will be provided in a professional manner
consistent with industry standards. You must notify Oracle of any warranty
deficiencies within ninety (90) days from performance of the defective services.
FOR ANY BREACH OF THE WARRANTY, YOUR EXCLUSIVE REMEDY AND ORACLE'S ENTIRE
LIABILITY SHALL BE THE RE-PERFORMANCE OF THE DEFICIENT SERVICES, OR, IF ORACLE
CANNOT SUBSTANTIALLY CORRECT A BREACH IN A COMMERCIALLY REASONABLE MANNER, YOU
MAY END THE RELEVANT SERVICES AND RECOVER THE FEES PAID TO ORACLE FOR THE
DEFICIENT SERVICES. TO THE EXTENT PER MITTED BY LAW, THIS WARRANTY IS EXCLUSIVE
AND THERE ARE NO OTHER EXPRESS OR IMPLIED WARRANTIES OR CONDITIONS, INCLUDING
WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE. F. Indemnification If a third party makes it claim against either you
or Oracle ("Recipient", which may refer to you or Oracle depending upon which
party received the Material) that any information, design, specification,
instruction, software, data, or material ("Material") furnished by either you or
Oracle ("Provider", which may refer to you or Oracle depending upon which party
provided the Material) and used by the Recipient infringes its intellectual
property rights, the Provider , at its sole cost and expense, will defend the
Recipient against the claim and indemnify the Recipient from the damages,
liabilities, costs and expenses awarded by the court to the third party claiming
infringement or the settlement agreed to by the Provider, if the Recipient does
the following: notifies the Provider promptly in writing, not later than thirty
(30) days after the Recipient receives notice of the claim (or sooner if
required by law);

 


[g234981jwi002.gif]

gives the Provider sole control of the defense and any settlement negotiations;
and gives the Provider the information, authority, and assistance the Provider
needs to defend against or settle the claim. If Provider believes or it is
determined that any of the Material may have violated a third party's
intellectual property rights, the Provider may choose to either modify the
Material to be non-infringing (while substantially preserving its utility or
functionality) or obtain a license to allow for continued use, or if these
alternatives arc not commercially reasonable, the Provider may end the license
for, and require return of, the applicable Material and refund any fees the
Recipient may have paid for it. If you are the Provider and such return
materially affects Oracle's ability to meet its obligations under the relevant
order, then Oracle may, at its option and upon thirty (30) days prior written
notice, terminate the order. The Provider will not indemnify the Recipient if
the Recipient alters the Material or uses it outside the scope of use identified
in the order or if the Recipient uses a version of the Material which has been
superseded, if the infringement claim could have been avoided by using an
unaltered current version of the Material which was provided to the Recipient.
The Provider will not indemnify the Recipient to the extent that an infringement
claim is based upon any information, design, specification, instruction,
software, data, or material not furnished by the Provider. Oracle will I not
indemnify you to the extent that an infringement claim is based upon the
combination of Material with any products or services not provided by Oracle
This section provides the parties' exclusive remedy for any infringement claims
or damages. G. End of Agreement If either of us breaches a material term of this
agreement and fails to correct the breach within thirty (30) days of written
specification of the breach, then the breaching party is in default and the
non-breaching party may terminate the affected services under the relevant
order. If Oracle ends services as specified in the preceding sentence or under
the Indemnification section, you must pay within thirty (30) days all amounts
which have accrued prior to such end, as well as all sums remaining unpaid for
services received under this agreement plus related taxes and expenses. Except
for nonpayment of fees, the non-breaching party may agree in its sole discretion
to extend the thirty (30) day period for so long as the breaching party
continues reasonable efforts to cure the breach. You agree that if you have used
an Oracle Financing Division contract to pay for the fees due under an order and
you are in default under that contract, you may not use the services that are
subject to such contract. Provisions that survive termination or expiration are
those relating to limitation of liability, infringement indemnity, payment, and
others which by their nature are intended to survive. H. Fees, Taxes, Expenses
All fees payable to Oracle are due within thirty (30) days from the invoice
date. You agree to pay any sales, value-added, or other similar taxes imposed by
applicable law that Oracle must pay based on the services you ordered, except
for taxes based on Oracle's income. Also, you will reimburse Oracle for
reasonable expenses related to providing the services. Fees for services listed
in an ordering document are exclusive of taxes and expenses. I. Nondisclosure By
virtue of this agreement, the parties may have access to information that is
confidential to one another ("confidential information"). We each agree to
disclose only information that is required for performance of obligations under
this agreement. Confidential information shall be limited to the terms and
pricing under this agreement and all information clearly identified as
confidential at the time of disclosure. A party's confidential information shall
not include information that; (a) is or becomes a part of the public domain
through no act or omission of the other party; (b) was in the other party's
lawful possession prior to the disclosure and had not been obtained by the other
party either directly or indirectly from the disclosing party; (e) is lawfully
disclosed to the other party by a third party without restriction on the
disclosure; or (d) is independently developed by the other party. We each agree
to hold each other's confidential information in confidence for a period of
three (3) years from the date of disclosure. Also, we each agree to disclose
confidential information only to those employees or agents who are required to
protect it against unauthorized disclosure. Nothing shall prevent either party
from disclosing the terms or pricing under this agreement or orders submitted
under this agreement in any legal proceeding arising from or in connection with
this agreement or disclosing the confidential information to a federal or state
governmental entity as required by law. J. Entire Agreement You agree that this
agreement and the information which is incorporated into this agreement by
written reference (including reference. to information contained in a URL or
referenced policy), together with the applicable ordering document,- are the
complete agreement for services ordered by you, and that this agreement
supersedes all prior or contemporaneous

 


[g234981jwi003.gif]

agreements or representations, written or oral, regarding such services. If any
term of this agreement is found to be invalid or unenforceable, the remaining
provisions will remain effective and such term shall be replaced with a term
consistent with the purpose and intent of this agreement. It is expressly agreed
that the terms of this agreement and any Oracle ordering document shall
supersede the terms in any purchase order or other non-Oracle document and no
terms included in any such purchase order or other non-Oracle document shall
apply to the services. This agreement and ordering documents may not be modified
and the rights and restrictions may not be altered or waived except in a writing
signed by authorized representatives of you and Oracle. Any notice required
under this agreement shall be provided to the other party in writing. Limitation
of Liability NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES, OR ANY LOSS OF PROFITS, REVENUE,
DATA, OR DATA USE, ORACLE'S MAXIMUM LIABILITY FOR ANY DAMAGES ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR YOUR ORDER, WHETHER IN CONTRACT, OR TORT, OR
OTHERWISE, SHALL BE LIMITED TO THE AMOUNT OF FEES YOU PAID ORACLE UNDER THIS
AGREEMENT, AND IF SUCH DAMAGES RESULT FROM YOUR USE OF SERVICES, SUCH LIABILITY
SHALL BE LIMITED TO THE FEES YOU PAID ORACLE FOR THE. DEFICIENT SERVICES GIVING
RISE TO THE LIABILITY. L. Export Export laws and regulations of the United
States and any other relevant local export laws and regulations apply to
services deliverables. You agree that such export control laws govern your use
of services deliverables (including technical data) and you agree to comply with
all such export laws and regulations (including "deemed export" and "deemed
re-export" regulations). You agree that no data, information, program and/or
materials resulting from services (or direct product thereof) will be exported,
directly or indirectly, in violation of these laws, or will be used for any
purpose prohibited by these laws including, without limitation, nuclear,
chemical, or biological weapons proliferation, or development of missile
technology. M. Other 1. Oracle is am independent contractor and we agree that no
partnership, joint venture, or agency relationship exists between us. We each
will be responsible for paying our own employees, including employment related
taxes and insurance. 2. If while performing services Oracle requires access to
other vendors' products that are part of your system, you will be responsible
for acquiring all such products and the appropriate license rights necessary for
Oracle to access such products on your behalf. This agreement is governed by the
substantive and procedural laws of the State of California and you and Oracle
agree to submit to the exclusive jurisdiction of, and venue in, the courts in
San Francisco, San Mateo, or Santa Clara counties in California in any dispute
arising out of or relating to this agreement. If you have a dispute with Oracle
or if you wish to provide a notice under the Indemnification section of this
agreement, or if you become subject to insolvency or other legal proceedings,
you will promptly send written notice to: Oracle Financial Services Software,
Inc., Attention: General Counsel, Legal Department, 500 Oracle Parkway, Redwood
Shores, CA 94065. 5. You may not assign this agreement or give or transfer any
services deliverables or an interest in them to another individual or entity, If
you grant a security interest in any services deliverables, the secured party
has no right to use or transfer those deliverables and if you decide to finance
your acquisition of the services, you will follow Oracle's policies regarding
financing which are at http://oracle.com/contracts. 6. Except for actions for
nonpayment or breach of Oracle's proprietary rights, no action, regardless of
form, arising out of or relating to this agreement may be brought by either
party more than two (2) years after the cause of action has accrued.

 


[g234981jwi004.gif]

N. force Majeure Neither of us shall be responsible for failure or delay of
performance if caused by: an act of war, hostility, or sabotage; act of God;
electrical, internet, or telecommunication outage that is not caused by the
obligated party; government restrictions (including the denial or cancellation
of any export or other license); or other event outside the reasonable control
of the obligated party. We both will use reasonable efforts to mitigate the
effect or a force majeure event. It such event continues for more than 90 days,
either of us may cancel unperformed services upon written notice. This section
does not excuse either party's obligation to take reasonable steps to follow Its
normal disaster recovery procedures or your obligation to pay for services
provided. Pioneer Financial Services, Inc. By: Name (Print): Doug Allen Title:
Signature Date: 6/1/11 Oracle Financial Services Software, Inc. By: Name
(Print): Bala Hari Title: Controller Signature Date: June 03, 2011

 


[g234981jwi005.gif]

ORACLE AMENDMENT ONE Number: US-11385744-OSA-18-MAY-2011 This amendment shall
amend the Oracle Services Agreement, dated May 18, 2011, and all amendments and
addenda thereto (the "agreement") between you and Oracle Financial Services
Software, Inc. ("Oracle"). A. AMENDMENT DETAILS 1. You and Oracle hereby agree
to amend the agreement as follows: a. In Section 1 (Nondisclosure), add the
following to the end of the third (3rd) paragraph: "If either party is required
to disclose confidential information pursuant to a court order, subpoena, search
warrant, summons or other operation of law, prior to disclosing confidential
information such party shall, if permitted by law and if it is reasonably
practical under the circumstances, give reasonable notice to the disclosing
party of such order of law and an opportunity to object to or limit such
production." b. In Section K (Limitation of Liability), add the following at the
beginning of the second (2nd) sentence: "EXCEPT WITH RESPECT TO THE
INDEMNIFICATION OBLIGATIONS UNDER SECTION F (INDEMNIFICATION) ABOVE,". c. In
Section M (Other), delete number three (3) in its entirety, number four (4) is
renumbered three (3) and number five (5) is renumbered four (4). d. In Section M
(Other), delete the text in number four (4) and replace with the following: "You
may not assign this agreement or give or transfer any services deliverables or
an interest in them to another individual or entity. Notwithstanding the prior
sentence, upon advance written notice to Oracle, you may assign your rights
under this agreement and all ordering documents hereunder to an entity (the
"Assignee") that is acquiring all or substantially all of your assets and
assuming all liabilities related to such assets (the "Assignment"), provided
that: (i) the Assignee first agrees in writing with Oracle to be bound by the
terms and conditions of this agreement and all of the ordering documents
hereunder; and (ii) the successor entity is not a competitor of Oracle.
Following the Assignment, you shall immediately discontinue use of services
ordered under this agreement. All documentation and other materials received
from Oracle relating to such services will be immediately transferred from you
to the Assignee. If you grant a security interest in any services deliverables,
the secured party has no right to use or transfer those deliverables and if you
decide to finance your acquisition of the services, you will follow Oracle's
policies regarding financing which are at http//oracle.com/contracts." E. Add
the following as a new Section O (Gramm-Leach-Bliley): "O. Gramm-Leach-Bliley
You have represented to Oracle that you are a Financial Institution subject to
the Gramm-Leach-Bliley Act, 15 U.S.C. section 6801 et seq. and its regulations
("GLBA"). To the extent that you require Oracle to access, in order to perform
services through Oracle's Consulting and/or Advanced Customer Services
organizations,

 


[g234981jwi006.gif]

Personal Nonpublic Information, Customer Information or Consumer Information, as
defined by GLBA (collectively, "NPI"), Oracle will treat such NPI as
confidential information, as defined in the Nondisclosure section of this
agreement. You agree to use reasonable efforts to limit Oracle's access to NPI
as necessary to perform the services. Oracle will implement reasonable
administrative, physical and technical measures designed to: (1) ensure the
security and confidentiality of NPI; (2) protect against any anticipated threats
or hazards to the security or integrity of NPI; (3) protect against unauthorized
access or use of NPI that could result in Substantial harm or inconvenience to
the effected customer; and (4) ensure that any NPI in Oracle's possession upon
completion of the services is disposed of in such a manner that it cannot be
reconstructed or read, unless otherwise required by law, Such measures are
specified in the Oracle Consulting and Advanced Customer Services Security
Practices, which are available at
http://www.oracle.com/orporate/contracts/consulting-acs-security-practices-143359.pdf."
B. ADDITIONAL TERMS Order of Precedence. In the event of any inconsistencies
between the agreement and this amendment, this amendment shall take precedence.
Subject to the modifications herein, the agreement shall remain in full force
and effect. The effective date of this amendment is May 18, 2011. Pioneer
Financial Services, Inc. By: Name (Print): Title: Signature Date: Oracle
Financial Services Software, Inc. Name (Print): Title: Signature Date:

 

 